DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on September 19, 2019. It is noted, however, that applicant has not filed a certified copy of the 19306131.4 application as required by 37 CFR 1.55.

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “20” has been used to designate both the elevator car frame of embodiment 1 in figures 2-6 and the elevator car frame of embodiment 2 in figures 7-11,
reference character “22” has been used to designate both the support frame of embodiment 1 in figure 3 and the support frame of embodiment 2 in figure 11,
reference character “24” has been used to designate both the uprights of embodiment 1 in figures 2-6 and the uprights of embodiment 2 in figures 7-11,
reference character “30” has been used to designate both the fixing portion of embodiment 1 in figures 2-6 and the fixing portion of embodiment 2 in figures 7-11,
reference character “32” has been used to designate both the driving member guide elements of embodiment 1 in figures 2-6 and the driving member guide elements of embodiment 2 in figures 7-11,
reference character “34” has been used to designate both the ceiling of embodiment 1 in figures 2-3 and the ceiling of embodiment 2 in figures 7-11,
reference character “35” has been used to designate both the hinges of embodiment 1 in figures 3-6 and the hinges of embodiment 2 in figures 7-10,
  reference character “36” has been used to designate both the floor platform of embodiment 1 in figure 3 and the floor platform of embodiment 2 in figures 7-11, and
  reference character “38” has been used to designate both the side panel of embodiment 1 in figure 2 and the side panel of embodiment 2 in figure 11.

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The disclosure is objected to because of the following informalities: the use of the same reference numbers for different components (i.e. “34” for ceilings in different embodiments with varying structure, similarly reference numbers 20, 22, 24, 30, 32, 35, 36, and 38 are used for components with different structures) is repeated throughout the specification. 
Appropriate correction is required.

Claim Objections
	Claim 5 is objected to because of the following informalities: claim 5, line 4, “of the of the ceiling and the movable portion,” the words “of the” are repeated.  
	Claim 15 is objected to because of the following informalities: line 1, “Method according to claim 14,” states dependency from claim 14, which has been cancelled.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Regarding claim 6, the limitations “further comprising at least one side panel, which is pivotably mounted to the at least one upright” in lines 2-3 conflict with the limitations in claim 1 relating to the at least one upright stating “an upper portion” in line 9, “a lower portion” in line 10, “a middle portion” in line 11, and particularly “a folded transportation configuration, in which the upper and lower portions are oriented in an inclined configuration with respect to the middle portion” in lines 15-17. Regarding Wands factor (F), “The amount of direction provided by the inventor,” the current application fails to disclose a foldable elevator car frame with at least one pivotable side panel and at least one upright comprising an upper portion and a lower portion that are oriented in an inclined configuration with respect to a middle portion in a folded configuration. Figures 7-11 show the elevator car frame with the upright comprising three portions, however the side panels are not pivotably mounted to the upright in that embodiment. Paragraph [0094] of the specification states that the side panels of the embodiment shown in figures 7-11 are arranged after the elevator car frame has been brought into the extended operational configuration and may be attached to the ceiling and/or the floor platform, not pivotably mounted to the upright as claimed in claim 6.
	Regarding Wands factor (G), “The existence of working examples,” the current application fails to disclose at least one upright with three portions that fold relative to each other and a pivotable side panel. The current application fails to disclose an invention comprising all of the limitations of claims 1 and 6, and it is unclear how such an invention would work. Mounting pivotable full length side panels as shown in the embodiment of figures 2-6 to the foldable upright of figures 7-11 would inhibit folding into the folded configuration. 

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18, line 6, “pivot with respect to the at least one upright,” it is unclear to which of the two uprights this limitation is referring.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim 5 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jackson et al. (US 4361208 A).
	Regarding claim 5, Jackson et al. disclose:
Foldable elevator car frame (elevator car sling 12, figure 1) comprising: 
	a ceiling (top beam member 16, figure 1), a floor platform (bottom beam member 14 and second section 122, figure 1) and at least one upright (upstanding stile member 18, figure 1) extending between the floor platform (14, 122) and the ceiling (16); and 
	at least one hinge (pivot post 134 and pivot arm 136, figure 1) allowing at least a movable portion (second section 122) of the floor platform and/or a movable portion of the ceiling (16) to pivot with respect to the at least one upright (18) between a folded transportation configuration (shown in figure 1) and an extended operational configuration (shown in figure 2);
	wherein the ceiling (16) and/or floor platform (14, 122) comprises a stationary portion (bottom beam member 14), which is rigidly connected to the at least one upright (bottom beam 14 is rigidly connected to upstanding stile member 18 via nut and bolt assembly 66, figure 1); and 
	at least one of the movable portion of the ceiling and the movable portion of the floor platform (second section 122) is pivotably connected to the stationary portion (14) by the at least one hinge (134, 136).  
	Regarding claim 18, Jackson et al. disclose:
A foldable elevator car frame (elevator car sling 12, figure 1) comprising: 5108702US01 (U321676US) 
	a ceiling (top beam member 16, figure 1) defining a ceiling plane (horizontal plane coincident with the top surface of top beam member 16) and a floor platform (bottom beam member 14 and second section 122, figure 1) defining a floor plane (horizontal plane coincident with the bottom surface of bottom beam member 14); 
	two uprights (upstanding stile members 18 and 20, figure 1), each upright extending between the floor platform (14, 122) and the ceiling (16), each upright extending linearly and perpendicular to the ceiling plane and the floor plane (uprights 18, 20 extend linearly and vertically, perpendicular to the ceiling plane and the floor plane); 
	at least one hinge (pivot post 134 and pivot arm 136, figure 1) allowing a movable portion of the floor platform (second section 122) and/or a movable portion of the ceiling to pivot with respect to the at least one upright (18, 20) between a folded transportation configuration (figure 1) and an extended operational configuration (figure 2); 
	wherein the movable portion of the floor platform and/or the movable portion of the ceiling is pivotable around a respective axis (horizontal axis through the axis of rotation of pivot post 134) parallel to an axis extending between the two uprights.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 	not identically disclosed as set forth in section 102, if the differences between the claimed invention 	and the prior art are such that the claimed invention as a whole would have been obvious before the 	effective filing date of the claimed invention to a person having ordinary skill in the art to which the 	claimed invention pertains. Patentability shall not be negated by the manner in which the invention 	was made.


	Claims 1, 6, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pirttiniemi (US 20160167923 A1).
	Regarding claim 1, Pirttiniemi teaches:
Foldable elevator car frame (elevator car frame 1, figure 3) comprising:
	a ceiling (top cross beam 6, figure 3) defining a ceiling plane (horizontal plane coincident with the top surface of module 10 on the top right side of upper cross beam 6, figure 3) in an extended operational configuration, a floor platform (bottom cross beam 7, figure 3) defining a floor plane (horizontal plane coincident with the bottom surface of module 10 on the lower right side of bottom cross beam 7, figure 3) in the extended operational configuration and at least one upright (side beam 2, figure 3) extending between the floor platform (7) and the ceiling (6); 
	wherein the at least one upright comprises:
	an upper portion (upper module 12, figure 3) pivotably connected to the ceiling (6); 
	a lower portion (lower module 12, figure 3) pivotably connected to the floor platform (7); and 
	a middle portion (module 12’, figure 3) pivotably connected to the upper and lower portions (upper module 12, lower module 12), respectively, 
	so that the at least one upright (2) is foldable between an extended operational configuration (shown in figure 3), in which the upper portion (upper module 12), the middle portion (12’), and the lower portion (lower module 12) extend linearly along a common axis (vertical axis) perpendicular to the ceiling plane and the floor plane; and 
	a folded transportation configuration (not shown) in which the upper and lower portions (upper and lower modules 12, figure 3) are oriented in an inclined configuration with respect to the middle portion (12’), the upper portion is inclined with respect to the ceiling plane and the lower portion is inclined with respect to the floor plane (paragraph [0108], lines 8-9, “The side beams 2, 3 are thus folded sideways to the side of the elevator car frame 1.” In the folded configuration the side beam 2, including upper and lower modules 12, is folded sideways to the side of the overall car frame. The module 12’ is loosened, but still connected to modules 12, which prevents modules 12 from lying flat relative to the horizontal floor and ceiling planes.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the folded configuration of Prittiniemi would result in the upper and lower portions being oriented in an inclined configuration with respect to the middle portion, as well as each respective upper and lower portion being inclined relative to the floor and ceiling planes. Paragraph [0108] discusses the folding of the embodiment of figure 3, “When the elevator car frame 1 of FIG. 3 is folded to the folded configuration, at least one of the securing means 15 is loose, the outer modules 12’ can be taken slightly apart and folded.” Lines 5-8. Securing means 15 are loosened to release the rigid connection between modules 12 and 12’, and the modules are folded sideways to the side of the elevator car frame. The range of movement is limited by openings 14 shown in figure 3. It is clear that in the folded configuration the modules 12 would not lie flat relative to module 12’ and would therefore be inclined with respect to center module 12’. The folded configuration of the embodiment of figure 3 is not shown and would fold differently than the folded configuration shown in figure 1 due to the collapsible side beams not present in the embodiment of figure 1.

    PNG
    media_image1.png
    754
    684
    media_image1.png
    Greyscale

Figure 3 of US 20160167923 A1, annotated by Examiner

	Regarding claim 6, Pirttiniemi further teaches:
further comprising at least one side panel (stiffening member 16, lower right side of figure 3), which is pivotably mounted (at hinge point shown at the top of stiffening member 16) to the at least one upright (side beam 2).
	Regarding claim 9, Pirttiniemi further teaches:
at least one of the upper and lower portions (upper and lower modules 12) of at least one of the uprights (2) is configured for supporting at least one functional component (“guide shoes”, paragraph [0048], line 8), including one or more of a safety, at least one guiding element, and/or at least one sensor (paragraph [0048], lines 7-10, “Each guide rail is fastened to the elevator shaft wall or other sturdy structure in the elevator shaft and guide shoes are mounted on the side beams of the elevator car frame to contact the guide rail.”).  
	Regarding claim 10, Pirttiniemi further teaches:
further comprising at least one fixing portion (bracket A, annotated figure 3, above), which is configured for fixing a driving member (“hoisting roping”, paragraph [0098] lines 2-3, not shown) to the elevator car frame (1), wherein the at least one fixing portion (bracket A) supports the driving member guide element (sheave 17, figure 3), which is configured for guiding a driving member (hoisting roping) supporting the elevator car frame (1).  
	Regarding claim 11, Pirttiniemi further teaches:
wherein the at least one fixing portion (bracket A) and/or the at least one driving member guide element (sheave 17) is arranged above the ceiling and/or below the floor platform (bracket A and sheave 17 are arranged below lower cross beam 7) of the elevator car frame (1).  
	Regarding claim 12, Pirttiniemi further teaches:
Elevator car (“elevator car”, line 1, paragraph [0023]) comprising a foldable elevator car frame (1) according to claim 1 and at least one side panel (“walls”, line 3, paragraph [0023], not shown) extending between the ceiling (6) and the floor platform (7) respectively arranged in the extended operational configurations (the walls are part of the elevator car when the frame is in the completed, extended configuration).  
	Regarding claim 13, Pirttiniemi further teaches:
Elevator system comprising at least one hoistway (“elevator shaft”, line 3, paragraph [0007]) extending between a plurality of landings (paragraph [0008], “especially for passenger or cargo elevators of buildings.” Lines 3-4, landings are an integral component of elevator systems in buildings), and at least one elevator car according to claim 12 which is movably suspended (via “hoisting roping” paragraph [0098], not shown) in the at least one hoistway in a configuration allowing the elevator car to move along the hoistway (elevator shaft, not shown) between the plurality of landings (the completed elevator car is movable between landings via sheave(s) 17).  
	Regarding claim 15, Pirttiniemi further teaches:
wherein the method includes unfolding the at least one upright (side beam 2, figure 3) into an unfolded position in which it extends orthogonally to the floor platform (side beam 2 is orthogonal to lower cross beam 7) and orthogonally to the ceiling (side beam 2 is orthogonal to upper cross beam 6).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pirttiniemi (US 20160167923 A1) in view of Wang (CN 109264554 A, Applicant’s cited prior art).
	Regarding claim 7, Pirttiniemi teaches:
Foldable elevator car according to claim 6.
	Pirttiniemi does not teach:
wherein the at least one side panel is pivotable around an axis which is oriented parallel to the at least one upright.
	However, Wang teaches:
A foldable elevator car frame,
wherein the at least one side panel (25, figure 4a) is pivotable around an axis (vertical axis extending from bottom surface 21 to top surface 23, figure 4a) which is oriented parallel to the at least one upright (20, figure 4a).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the stiffening member of Pirttiniemi to be pivotable around an axis parallel to the upright as taught by Wang to reduce the profile of the elevator car frame in the folded configuration. With a pivotable connection in the vertical direction the stiffening members would be foldable toward the interior or exterior of the center of the car frame, which would allow the frame to be folded more compactly in the depth direction (from lower left to upper right of figure 3).

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pirttiniemi (US 20160167923 A1) in view of Trivedi (WO 2015107505 A2, Applicant’s cited prior art).
	Regarding claim 16, Pirttiniemi teaches:
Foldable elevator car frame according to claim 9.
	Pirttiniemi does not explicitly teach:
wherein the at least one sensor is configured for detecting the position, the velocity and/or the acceleration of the elevator car frame.
	However, Trivedi teaches:
A foldable elevator car frame (elevator 100, figure 1) with a sensor (sensor 151, figure 1),
wherein the at least one sensor (151) is configured for detecting the position (paragraph [0027], “In some embodiments, the sensor 151 detects hazard based on the proximity of an object,” lines 22-23, the sensor detects a position of the elevator relative to a hazard), the velocity and/or the acceleration of the elevator car frame.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a position sensor as taught by Trivedi on the foldable elevator car frame of Pirttimiemi to increase safety of workers in the elevator shaft during operation of the elevator. The elevator car frame of Pirttiniemi is designed to include all functional components necessary for proper functioning of the elevator car, see paragraph [0023], “The elevator car comprises further components required for the functioning of the elevator,” lines 4-5. Safety components are required on elevator cars, it would be obvious to include a position sensor on the car frame as one of the components required for functioning.

Response to Arguments
	Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive. 
	On page 7, paragraph 2 of the Remarks, Applicant states that claim 5 was not rejected on prior art and has been amended as an independent claim and thusly presumed allowable. Claim 5 was not rejected over prior art in the non-final rejection of February 14, 2022 expressly due to the 35 USC 112(a) issues present in claim 1. The limitations of claims 1 and 5 included a combination of embodiments of the current invention that would not function as stated and could not be rejected on prior art. Claim 5 as presently amended no longer depends from claim 1 and has been examined as an independent claim and stands rejected over prior art. The rejections of claims 6 and 7 were similarly necessitated by the present amendment.
	Applicant argues on page 7, paragraph 3 that the common reference numbers in the drawings refer to a part common to the different embodiments, and different reference numbers should not be required. Examiner respectfully disagrees, the common reference numbers point to commonly named components, however, the components of the different embodiments are structurally different from each other and operate differently within the invention. For example, the ceiling indicated by reference number 34 in figures 2-6 has a stationary portion 34a and two movable portions 34b that are shown as a center beam and folding panels that create a ceiling in the extended operational configuration. The ceiling indicated by reference number 34 in figures 7-10 is shown as a rectangular frame structure, with no movable panels that would form a ceiling. The structural and functional differences make these commonly referenced components different parts, thus requiring different reference numbers. 
	Similarly on page 7, paragraph 5 Applicant argues that different reference numbers should not be required in the specification. Examiner maintains that the components referenced by the same numbers for different embodiments are actually different parts with different structural characteristics and require different reference numbers.
	Applicant argues at the bottom of page 7 through page 8 of the Remarks that Pirttiniemi does not teach all of the limitations of amended claim 1. Examiner respectfully disagrees, the folded configuration Applicant points to in figure 1 is of a different embodiment and the embodiment of figure 3 folds differently. Additionally, as the ceiling plane is defined as coincident with the top of module 10 of the ceiling and the floor plane is coincident with the bottom of module 10 of the floor, it is clear that the upper and lower portions of the uprights would be inclined with respect to the ceiling and floor planes in the folded configuration. See paragraph [0107], “the side beams 2, 3 of FIG. 3 comprise modules 12, 12’ for folding the side beams 2, 3 and thus reversibly reducing the size of the elevator car frame 1. The functioning of the modules 12, 12’ in the side beams 2, 3 is analogous to the modules in the cross beams 6, 7.” Lines 1-6. Figure 1 shows how the modules in cross beams 6, 7 fold in the folded configuration, with the left and right sections oriented in an inclined configuration with respect to the middle portion. As the modules 12, 12’ function in an analogous manner to the modules (i. e. 10, 10’ of cross beam 6) of the cross beams it is clear that the upper and lower portions 12 of the side beams 2, 3 both fold relative to module 12’ and are inclined relative to the center portion (12’) when in the fully folded configuration. See also paragraph [0108], lines 8-9, “The side beams 2, 3 are thus folded sideways to the side of the elevator car frame.” The upper and lower modules 12 also fold relative to the ceiling and floor planes defined by the respective modules 10 of the floor and ceiling. This is clear by the presence of adjustable connection 11’ in figure 3 as well as the description in paragraphs [0107-0108] regarding the folding of the embodiment of figure 3, which is not shown.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654